Title: James McKinney’s Description of a Hemp Brake, [ca. 28 August 1813]
From: McKinney, James
To: 


          ca. 28 Aug. 1813
          1st It works like a Sawmill that as it the  same frame & Crank—The proportion is that the gate is one third the Size or hight of the frame in which it works & is Six feet in width with 5 breakers 3 below & 2 Above with the Same flare & rake as hemp brakes commonly worked by hand—To explain myself better it is nothing more or less than like a double Saw gate working up & down in the Same Manner as your Saw Mill with 2 grooves in the fender posts in Stead of one their is also a pitman exactly like a Saw Mill also. as thus—
          Crank 7½ In Sweep Lift of the break 13 Inches

			 

			 To be drawn on a Scale of an inch to the foot as you will See by the inclosd drafts
			  
         